        Case 8-16-08181-las              Doc 37        Filed 04/24/20    Entered 04/24/20 15:21:53




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In re:
                                                                        Chapter 7
Cherie Ann Hlady dba Hlady Law Firm, PC,
                                                                        Case No.: 8-16-74011-las
                                       Debtor.
----------------------------------------------------------------X
Cherie Ann Hlady,

                                      Plaintiff,                        Adv. Pro. No.: 8-16-08181-las
         against

Key Bank N.A., American Education Services,
Citibank, N.A., Citibank Student Loan
Company, and New York State Higher
Education Services, Corp.,

                                       Defendants.
----------------------------------------------------------------X

                                MEMORANDUM DECISION AFTER TRIAL


         Plaintiff Cherie Ann Hlady commenced this adversary proceeding seeking the

discharge of her student loan debt to Educational Credit Management Corporation

(“ECMC”)1 under 11 U.S.C. § 523(a)(8)2. That section excepts student loan debt from

discharge “unless excepting such debt from discharge . . . would impose an undue hardship

on the debtor and the debtor’s dependents.” 11 U.S.C. § 523(a)(8). Plaintiff argues that

repayment of the loan, i.e., excepting the debt from discharge, will impose an undue hardship

on her. Specifically, plaintiff asserts that she satisfies the three-prong test set forth by the

Second Circuit Court of Appeals in Brunner v. N.Y. Higher Educ. Servs. Corp., 831 F.2d 395



1 ECMC, a federal student loan guarantor in the Federal Family Education Loan Program, holds an interest in
one (1) consolidation loan owed by plaintiff. Defendant New York State Higher Education Services Corporation
assigns to ECMC for defense its student loan accounts that are in bankruptcy. See Answer filed by ECMC, n.1
[dkt. no. 9].
2All statutory references to sections of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq., will hereinafter
be referred to as “§ (section number)”.

                                                             1
         Case 8-16-08181-las     Doc 37    Filed 04/24/20    Entered 04/24/20 15:21:53




(2d Cir. 1987) for determining the existence of “undue hardship”, thus establishing that the

student loan debt at issue is dischargeable. In brief, under the three-prong Brunner test, a

claim of “undue hardship” turns on the following questions (i) whether a debtor, based on her

current finances, can repay her student loan obligation and still maintain a minimal

standard of living, (ii) if she does not have the present ability to repay her student loan

obligation and, at the same time, maintain a minimal standard of living, whether that

inability will persist for a significant portion of the repayment period, and (iii) whether the

debtor has made a good faith effort to repay her student loan obligation. Additionally, under

existing Second Circuit precedent, a debtor bears the burden of proving each element of the

Brunner test by a preponderance of the evidence.

          For its part, ECMC contends that plaintiff falls short of satisfying each prong of the

Brunner test. In its view, plaintiff has not made any effort to maximize her income nor has

she taken any steps to minimize her current expenses. Additionally, ECMC maintains that

plaintiff is eligible for any of three income-based repayment programs under which her

monthly payment would be $0 for a period of 25 years based upon her most recent federal

income tax return. Plaintiff does not contest the amount she would be required to pay under

the income-based repayment programs, nor does she challenge the nature of the debt owed

to ECMC as an educational loan under § 523(a)(8)(A)(i), or the amount owed as of the time of

trial.

          The Court has subject matter jurisdiction under 28 U.S.C. § 1334 and the Standing

Order of Reference entered by the United States District Court for the Eastern District of

New York pursuant to 28 U.S.C. § 157(a), dated August 28, 1986, as amended by Order dated

December 5, 2012. A proceeding to determine the dischargeability of debt is a core proceeding

that the Court may hear and decide. 28 U.S.C. § 157(b)(1) and (b)(2)(I).



                                                2
      Case 8-16-08181-las        Doc 37     Filed 04/24/20     Entered 04/24/20 15:21:53




        Having considered the parties pre and post-trial submissions and the evidence

presented at trial, the Court makes the following findings of fact and conclusions of law

pursuant to Rule 52(a) of the Federal Rules of Civil Procedure, as made applicable here by

Bankruptcy Rule 7052. To the extent a finding of fact includes a conclusion of law, it is

deemed a conclusion of law, and vice versa. For the reasons set forth below, the Court finds

that plaintiff has failed to carry her burden of establishing that repayment of her student

loan debt to ECMC would constitute an undue hardship under § 523(a)(8). Accordingly, the

Court enters judgment for ECMC.


                                PROCEDURAL BACKGOUND


        Plaintiff filed for chapter 7 relief on August 31, 2016 and thereafter commenced this

adversary proceeding seeking a determination of the dischargeability of her student loan.

[dkt. no. 1]. ECMC filed an answer to the complaint. [dkt. no. 9]. In its answer, ECMC stated

that it is the proper party in interest in the adversary proceeding and that it would seek to

intervene. See Answer, n.1 [dkt. no. 9]. That statement is consistent with ECMC’s letter [dkt.

no. 10] filed pursuant to this Court’s Pretrial Conference Order [dkt. no. 4]. ECMC did not

move to intervene in the adversary proceeding pursuant to Rule 24 of the Federal Rules of

Civil Procedure, made applicable here by Bankruptcy Rule 7024. However, plaintiff has not

contested ECMC’s standing as the proper party defendant in this adversary proceeding. The

parties filed a joint status letter [dkt. no. 14], conducted extensive fact discovery, filed a joint

pretrial memorandum [dkt. no. 21] and participated in a two-day trial before the Court, all

without a challenge by plaintiff to ECMC’s assertion that it is the proper party defendant.

       In anticipation of trial, the Court entered a Pre-Trial Order setting forth the deadline

for submission of witness lists, a joint exhibit book, and any stipulations or agreed statement

of facts or law to which all parties consent. [dkt. no. 18]. In accordance with the Pre-Trial


                                                 3
       Case 8-16-08181-las              Doc 37       Filed 04/24/20         Entered 04/24/20 15:21:53




Order, the parties timely submitted a joint pretrial memorandum which listed plaintiff as

the only trial witness, listed the exhibits to be offered by each party on its respective case-in-

chief, and set forth the parties’ stipulated facts and agreed statements of law. [dkt. no. 21].

The Court conducted a two-day trial at which only plaintiff testified. Following the trial, at

the direction of the Court, the parties submitted proposed findings of fact and conclusions of

law. [dkt. nos. 30, 35].

                                             FINDINGS OF FACT

        The following findings of fact are based on the trial record, which include the trial

testimony, exhibits entered into evidence, and the parties’ stipulation of certain facts.3

         A. Stipulated Facts

         Plaintiff is an individual residing at 7 Dorothy Street, Hicksville, NY. [JPM ¶ 4.]

Plaintiff is 48 years old. [JPM ¶ 5.] Plaintiff is married and has no dependents. [JPM ¶ 6.]

         ECMC is a not-for profit corporation duly organized under the laws of the State of

Minnesota, with offices located at 111 South Washington Avenue, Suite 1400, Minneapolis,

Minnesota 55401. [JPM ¶ 1]. ECMC, a federal student loan guarantor in the Federal Family

Education Loan Program (“FFELP”), holds an interest in one unpaid student loan pertaining

to plaintiff (the “ECMC Loan”). [JPM ¶ 2]. As of January 23, 2017, the outstanding balance

of the ECMC Loan, including principal, interest, fees and costs, was approximately

$140,772.91. [JPM ¶ 3]. The ECMC Loan accrues interest at a rate of 6.88% per annum, or

$19.69 per diem. [JPM ¶ 3].

         Plaintiff obtained the ECMC Loan for the purpose of financing her pursuit of a Juris

Doctorate degree from Hofstra University, which she obtained in 2006. [JPM ¶ 7]. In addition



3The parties stipulated to certain facts in their Joint Pre-Trial Memorandum [dkt. no. 21]. For convenience, the
Court will refer to the stipulated facts as “JPM ¶ __”. Additionally, “Tr.” refers to the transcript of the trial in this
matter which appears at dkt. nos. 26 (October 2) and 27 (November 15), and “Ex.” refers to the trial exhibits (see
JPM, Part IV. Trial Exhibits).

                                                           4
      Case 8-16-08181-las      Doc 37     Filed 04/24/20    Entered 04/24/20 15:21:53




to her Juris Doctorate degree, plaintiff also holds a bachelor’s degree in Speech from St.

John’s University. [JPM ¶ 8]. Plaintiff is licensed to practice law in the State of New York

[JPM ¶ 9], has worked as an attorney and legal assistant since 2006 [JPM ¶ 10], and is a

Notary in the State of New York [JPM ¶ 11]. Plaintiff maintains her own law practice, Hlady

Law Firm, PC, where she handles all legal and administrative tasks, and her law practice

includes real estate and estate planning. [JPM ¶ 12]. Plaintiff is able to drive. [JPM ¶ 13].

       Plaintiff is eligible to enter the William D. Ford Direct Loan Consolidation Program

(the “Ford Program”) or avail herself of options under the FFELP in order to achieve greater

flexibility in repaying the ECMC Loan. [JPM ¶ 14]. If plaintiff entered into the Ford Program,

her monthly payment under the Income Based Repayment Program option would be $0,

based on her reported household adjusted gross income (“AGI”) of $321, as reported in

plaintiff’s 2016 federal income tax return. [JPM ¶ 15]. If plaintiff entered into the Ford

Program, her monthly payment under the Income Contingent Repayment Plan option would

be $0 for a period of 25 years, based on her reported AGI of $321, as reported in plaintiff’s

2016 federal income tax return. [JPM ¶ 16]. If plaintiff entered the Revised Pay As You Earn

Plan, her monthly payment would be $0 for a period of 25 years, based on her reported AGI

of $321, as reported in plaintiff’s 2016 federal income tax return. [JPM ¶ 17]. Under any of

her income-driven repayment options, plaintiff would be required to submit documentation

regarding her income every year of the duration of the loan in order to remain in that option.

[JPM ¶ 18]. ECMC has apprised plaintiff of her various loan repayment options. To date,

plaintiff has declined to accept any of those options. [JPM ¶ 19].

       Plaintiff’s monthly expenses include cellular phone service for two separate phone

numbers, at a cost ranging from $131.07 to $160.43 per month. [JPM ¶ 20]. Plaintiff’s

monthly expenses also include bundled cable television, telephone, and internet at a cost of

$223.07 per month. [JPM ¶ 20].

                                              5
       Case 8-16-08181-las           Doc 37      Filed 04/24/20       Entered 04/24/20 15:21:53




        B. Trial Testimony

        Upon graduation from law school in 2006, plaintiff owed approximately $40,000 on

her student loans. [10/2 Tr.7:13-14] [dkt. no. 26]. At the time of trial, plaintiff’s student loan

debt exceeded $130,000. [Id. 7:15-17].4 After graduating from law school, plaintiff worked for

the law firm of Fratello & Fox PC in Woodbury, New York as a legal assistant earning $25

an hour. [Id. 8:2-7]. After plaintiff passed the bar exam, the firm continued to pay her $25 an

hour but did increase plaintiff’s responsibilities. [Id. 8:9-11]. Plaintiff testified that she would

be laid off by the firm whenever the workload for the attorney she worked for was slow or if

the attorney’s daughters were home from school as they would handle nonlegal aspects of

plaintiff’s job while the attorney would do all the legal work. [Id. 9:1-8].

        Plaintiff stopped working for the firm after she was injured in an automobile accident

in early June of 2011. [Id. 9:13-21]. Plaintiff testified that she used a headhunter, sent out

hundreds of resumes and went on a few job interviews. [Id. 9:17-19]. Plaintiff did not testify

as to the places she sent her resumes, the firms with whom she interviewed, and the time

frame of her job search. Nor is there any documentary evidence in the trial record showing

the extent of plaintiff’s job search.

        Plaintiff testified that she used to wait tables and bartend, but she can no longer stay

on her feet for an extended period. [Id. 19:13-14]. While plaintiff testified that she has chronic

issues and thus cannot supplement her income, she did not explain the nature of any chronic

issue nor did she offer any documentary evidence to corroborate this claim. [Id. 19:14-15].

Plaintiff did, however, testify that “lawyering” is okay. [Id. 19:15]. She testified that while

she can’t sit for an extended period, if she can stand up, she’s okay. [Id. 19:15-16]. There is



4In her Amended Schedule E/F (Creditors Who Have Unsecured Claims), plaintiff listed a debt to the New York
State Higher Education Corporation in the amount of $130,305. See dkt. no. 13 in the underlying bankruptcy
case, In re Hilady, Case No. 16-74011. References to docket entries in the main bankruptcy case will be noted as
“Bankr. dkt. no. __”.

                                                       6
      Case 8-16-08181-las       Doc 37     Filed 04/24/20     Entered 04/24/20 15:21:53




nothing in the record, no testimony or documentary evidence, to support her claim that she

is unable to stand or sit for an extended period because of any medical condition. Additionally,

plaintiff did not explicitly ask that her unspecified chronic issues be taken into consideration

in determining whether her student loan debt should be discharged. As noted above, plaintiff

testified that she can practice law [Id. 19:15] and, as noted below, plaintiff testified that she

shovels snow [Id. 26:3-6].

       At the end of October 2011, plaintiff decided to start her own law practice. [Id. 11:1-

2]. In her private practice, she does wills, trusts and estates, and real estate closings. [Id. 11:

5-9]. She has not actively pursued legal work and gets business by word of mouth. [Id. 19:21-

22]. Plaintiff testified that she doesn’t have money for a law firm website or advertising. [Id.

19:20-21]. She testified that she has not sought employment as a per diem contract attorney

as she prefers to either have her own law practice or work for a law firm as a W-2 employee.

[Id. 64:19-21]. As to the latter, plaintiff did not offer any evidence that she sought alternative

employment at a law firm after starting her own practice.

       According to plaintiff’s 2011 Federal income tax return, she earned $9,658 in gross

revenues from her legal practice and, after business expenses, her net business income was

$6,188. [Ex. I]. Plaintiff incorporated her legal practice in 2012. [10/2 Tr. 10:23-24.] According

to plaintiff’s 2012 Federal income tax return, her 2012 gross revenue from her law practice,

Hlady Law Firm PC, was $8,867. [Id. 33:23-25, 34:4-8; Ex. H]. Her net profit for that year

was $5,894. [Ex. H]. Plaintiff reported gross revenue of $1,075 in her 2013 Federal income

tax return [Id. 33:14-17; Ex. G], and a net profit of $559. [Ex. G]. In her 2014 Federal income

tax return, plaintiff reported gross revenue of $34,231 and a net profit of $17,691. [Ex. F]. In

her 2015 Federal income tax return, plaintiff reported gross revenue of $29,431 and a net

profit of $12,784. [Ex. E]. In her 2016 Federal income tax return, plaintiff reported gross



                                                7
       Case 8-16-08181-las      Doc 37     Filed 04/24/20     Entered 04/24/20 15:21:53




revenue of $14,152 and a net profit of $321. [Ex. D]. Plaintiff testified that she grossed

approximately $1,000 to $1,200 a month in 2017. [10/2 Tr. 15:18].

        Plaintiff operates her legal practice from her home. [Id. 15:25, 16:1]. She does not own

the home, rather the home is owned by plaintiff’s mother, Priscilla Hlady, and was inherited

by her mother from plaintiff’s grandparents. [Id. 18:9-10]. Plaintiff’s mother used to rent out

the house, but plaintiff moved into the house in the summer of 2005 during her third year in

law school. [Id. 18:8-11]. Plaintiff’s parents live a block and a half away. [Id. 25:13]. While

plaintiff does not pay rent to her mother, she testified that she pays the real estate taxes on

the house directly to the town. [Id. 24:15-21]. Plaintiff testified that the school taxes are about

$22,070 and general taxes are about $1,809 a year. [Id. 16:1-2]. That would average about

$2,000 a month. However, plaintiff testified that her payment of the real estate taxes results

in a “rental” cost of $700 a month. [Id. 16:5-6]. Plaintiff did not offer any explanation for the

inconsistency in her testimony and did not proffer any documents in support of her living

arrangement, nor is there any documentary evidence in the trial record corroborating her

payment of the real estate taxes and the amount of the payment. Plaintiff testified that her

mother pays for landscaping for the property, but plaintiff does the snow removal on her own

by taking out the shovel. [Id. 26:3-6]. Plaintiff stated that she pays for utilities and any

repairs to the house. [Id. 25:18-21]. Her heating bill averages about $200 a month. [Id. 16:21-

23].

        Plaintiff testified that on a monthly basis, she spends about $100 to $150 on food, $25

for housekeeping, $25 on clothing, $25-$40 on personal care such as haircuts, $50-60 for out-

of-pocket medical and dental expenses, and $40-$80 for transportation expenses, including

car payments, maintenance and gas. [Id. 16:24-25; 17:1-21]. Plaintiff also testified that she

pays $200 a month for bundled internet, a telephone landline which serves as her office



                                                8
      Case 8-16-08181-las       Doc 37    Filed 04/24/20     Entered 04/24/20 15:21:53




number, and cable television from Optimum. [Id. 16:13-15]. She has not sought to reduce her

monthly cable television cost by getting fewer channels. [Id. 67:17-20]. If plaintiff removed

some of the channels, she would save about $18 a month. [Id. 68:1-2]. If plaintiff eliminated

her cable television cost and kept just internet and a telephone landline, she would save $30

or $45 a month. [11/15 Tr. 28:7-9, 38:13-15] [dkt. no. 27]. Plaintiff viewed these potential

savings as nominal and has not sought to change her subscription with Optimum. [Id. 28:1-

3].

       Plaintiff married in 2014. [10/2 Tr. 19:1-2]. Plaintiff’s husband has been living in

Colorado since February 1, 2016. [Id. 19:23-24]. Her husband does not contribute to plaintiff’s

household expenses. [Id. 19:5-6]. Plaintiff testified that she pays for her husband’s car

insurance because she has medical coverage under his health plan. [Id. 23:15-16; 42:16-17].

No evidence was proffered as to the cost of that medical coverage. In addition to paying for

her husband’s car insurance, plaintiff has her own car insurance payment of $200 a month.

[Id. 17:24-15]. Plaintiff also pays for her husband’s cellphone plan, again stating that is so

because she is covered under his health plan. [Id. 42:8-9; 42:21-22]. A review of plaintiff’s tax

returns shows that in years where plaintiff had enough gross income, she would offset some

of her cellphone and on-line computer expenses against her gross revenue as reported on her

Federal income tax returns. [Exs. E, F, and H].

       Plaintiff maintains a joint checking account and a joint savings account with her

mother at TD Bank. [10/2 Tr. 35:17-6, Ex. J; 11/15 Tr. 4:15-21, Ex. K]. She stated that, almost

exclusively, the expenses that are listed in the bank statements comprise of her living

expenses. [10/2 Tr. 39:8-10]. On cross-examination, plaintiff testified that these expenses

include the following. On June 23, 2016, she purchased an Apple watch for $432.33. [Id. 78:1-

4]. On October 15, 2015, plaintiff purchased a Kate Spade purse for $214 [130:9-12], and on



                                               9
        Case 8-16-08181-las        Doc 37      Filed 04/24/20       Entered 04/24/20 15:21:53




August 15, 2014, she purchased Kate Spade shoes for $156.42 [Id. 135:7-10]. There are also

numerous expenses in excess of $1005 for which plaintiff had no express recollection: (1) $208

debit incurred on May 18, 2016 for Mislanier2 [Id. 81:3-5]; (2) $303.00 withdrawn in Denver,

Colorado on January 19, 2016, (3) $201.75 withdrawn in Scottsbluff, Nebraska on January

11, 2016 [Id. 97:15-21]; (4) $152.36 incurred on Amazon on March 31, 2016 [Id. 87:12-15]; (5)

$142.62 incurred at Barnes and Noble on December 10, 2015 [Id. 103:10-13]; (6) $117.62 debit

paid to Honeygirl67 on October 2, 2015 [Id. 109:24-25, 110:1]; (7) $635 debit made on January

29, 2015 [Id. 122:2-5], (8) $392.15 incurred on January 2, 2015 for wwwfanxchange.com [Id.

123:6-8], (9) $207 incurred on November 24, 2014 for RST Restaurant.com [Id. 124:9-12], (10)

$146 spent on tickets at Nassau Heritage on November 7, 2014 [Id. 127:7-10]; (11)

approximately $150 of on-line purchases incurred from October 20 to 21, 2014 at various

vendors; (12) $100 paid to Candiebolto on August 18, 2014 [Id. 131:9-12], and $120 on August

29, 2014 [Id. 131:21-24]; (13) $262 paid to KHarper2003 on July 28, 2014 [Id. 133:17-20]; and

(14) $146 spent on tickets at Nassau Heritage on April 10, 2014 [Id. 138:3-8].

         Plaintiff has traveled to Montreal, Canada to attend conferences sponsored by the

American Bar Association on international law, an area of law in which she hopes to practice,

and to fulfill continuing legal education requirements. [Id. 52:6-15, 59:3]. For the conference

she attended on October 27, 2015, plaintiff stayed at the Fairmont Hotel in Montreal at a

cost of $1,115.77. [Id. 104:20-24]. Despite her purported interest in international law, there

is nothing in the record evidencing any effort by plaintiff to find employment in this practice

area.




5While the record made at trial and plaintiff’s bank statements show numerous expenses under $100, the Court
has listed certain expenditures in excess of $100 as brought out on cross-examination.


                                                    10
       Case 8-16-08181-las      Doc 37     Filed 04/24/20    Entered 04/24/20 15:21:53




        In September of 2014, plaintiff flew to Denver, Colorado to attend a wedding for a

family friend and stayed at The Ritz Carlton where she incurred hotel costs of about $600.

[Id. 132:8-24]. Plaintiff testified that she has purchased birthday, Christmas and Valentine’s

Day gifts for her husband, such as comedy show tickets, and diecast for model cars, which

total $100 or more for each occasion. [Id. 83:1-25, 103:14-17, 120:16-21, 121:11-17, 136:11-

16].

        On April 7, 2017, plaintiff made a wire transfer of $5,000 to her husband. [Id. 55:6-

11]. This amount consisted of $1,000 of plaintiff’s own funds and $4,000 she borrowed from

neighbors, friends and a cousin. [Id. 55:15-22]. Plaintiff did not proffer any evidence as to the

terms by which she borrowed these funds. According to plaintiff, the funds she gave to her

husband were earmarked towards the purchase of a house in Colorado in her husband’s name

only. [Id. 56:11-23]. When the earnest money for the purchase of the house was released,

plaintiff’s husband used the released funds to pay back his uncle for monies borrowed and to

pay off his own student loans. [Id. 57:11-21]. Plaintiff’s husband made it clear that he was

not repaying the $5,000 borrowed from plaintiff [Id. 58:20-23]. However, plaintiff told her

husband that he needed to give her a $1,000 check that he received from a third party to pay

her back the $1,000 that she had given him, which he did. [11/15 Tr. 13:1-7]. Plaintiff had to

repay the $4,000 she borrowed from others out of her own earnings or by providing a credit

towards future legal services. [10/2 Tr. 58:4-19]. Plaintiff did not proffer any documentary

evidence of how much of the purported $4,000 loan she has paid back or what legal services

she performed in lieu of having to pay back the borrowed funds.

        At the time of trial, plaintiff’s mother was 69 years old [Id. 36:22-23], and plaintiff’s

father was 79 years old [11/15 Tr. 32:20]. Plaintiff testified that her mother does not have the

use of a credit card. [Id. 20:16-17]. She also testified that her mother does not have a computer

and relies upon plaintiff to make on-line purchases with plaintiff’s debit or credit card, such

                                               11
      Case 8-16-08181-las       Doc 37    Filed 04/24/20     Entered 04/24/20 15:21:53




as Christmas and birthday gifts for plaintiff’s nieces [10/2 Tr. 38: 12-15], and airline tickets

for vacation [Id. 30:1-3]. Plaintiff’s parents have treated plaintiff to a vacation to Disney

World in Florida every November for the past 9 years. In 2015, 2016 and 2017, plaintiff and

her parents went twice each year to Disney World, once in March and again in November.

[Id. 89:13-14; 117:8-24]. Plaintiff testified that she would purchase in advance the park

tickets and meal plans. [Id. 94:7-18; 101:8-11; 117:21-23]. She stated that her parents asked

her to make these purchases because she could get a military discount. [Id. 117:11-13].

Plaintiff further testified that her parents always reimbursed her in cash for these purchases

without fail. [Id. 118:15-17]. Usually, plaintiff would hold the cash to pay her living expenses

or a prospective bill instead of depositing the funds into her checking account. [Id. 118:18-

25]. There is no writing or ledger to reflect or memorialize plaintiff’s receipt and retention of

cash from her parents. [11/15 Tr. 20:8-11].

       Plaintiff’s husband also asked her to make on-line purchases for him and he would

pay her back for these costs. [Id. 82:13-25]. Plaintiff testified that some of the funds paid

back by her husband were in the form of cash, which plaintiff kept on hand or deposited to

her checking account, or payments made using PayPal. [Id. 86:22-25, 88:2-3, 92:17-25, 93:1-

4, 95: 18-22]. Notwithstanding plaintiff’s practice of not depositing cash she received from

her husband and parents as reimbursement of expenses incurred on their behalf into her

bank account, none of plaintiff’s monthly bank statements admitted into evidence for the

period January 2013 through June 1, 2017 show a negative balance. [Ex. J].

       Plaintiff applied for deferments when her student loans first became due. [10/2 Tr.

11:17-18; 12:4]. Plaintiff testified that she made her first loan repayment in 2009. [11/15 Tr.

45:22-24]. Plaintiff believes she repaid approximately $5,000 on account of the ECMC Loan.

[Id. 45:17-19]. Plaintiff admitted that she never made regular monthly payments on her



                                               12
      Case 8-16-08181-las       Doc 37    Filed 04/24/20     Entered 04/24/20 15:21:53




student loan obligation. [Id. 49:14-15]. Plaintiff stated that if she did have extra funds on

hand, she would send it to ECMC. [Id. 41:24-25]. She found one check in her check register

where she sent ECMC $500. [Id. 48:3-5]. Other than the check register, she does not have or

maintain any other check register that reflects or evidences payments she made on account

of the ECMC Loan. [Id. 48:24-25, 49:1-3]. Plaintiff calculated that she made loan repayments

of about $5,000 based upon what interest deductions she claimed for her student loans on

her tax returns in a given tax year figuring that she was only paying interest. [Id. 48:5-7, 12-

19]. Other than her testimony as to claimed interest deductions on her tax returns, plaintiff

did not conduct any independent verification to determine the amount of student loan debt

she repaid. [Id. 48:20-23]. The record is devoid of any evidence as to when plaintiff made any

student loan payments or the actual amount of any such payments.

       At first, plaintiff testified that she stopped applying for student loan deferments in

2010 and 2011, [10/2 Tr. 12:6-7], and that she has not made any payments since the beginning

of 2011. [11/15 Tr. 46:22-25]. Later, she testified that she deferred payment of her student

loans in 2006 but didn’t think she deferred payment of her student loans in 2007 or 2008. [Id.

49:23-24]. Plaintiff stated that she just didn’t pay anything during that time [Id. 49:24], and

her best guess is that she received the first default letter in 2008 or 2009 [Id. 49:24-25, 50:1-

2]. She testified that she received further default notices after that, but for a long period of

time she didn’t open the mail from ECMC. [Id. 50:3-6].

       Plaintiff declined each of the income-based repayment options offered by ECMC even

though her monthly payment would be $0 for a period of 25 years based upon her adjusted

gross income as reported in her most recent Federal income tax return. [Id. 31:2]. Plaintiff

testified that she was going to be 49 years old and 25 years of reporting as required under

the income-based repayment programs would make her 75 years old when she was done. [Id.



                                               13
       Case 8-16-08181-las           Doc 37       Filed 04/24/20        Entered 04/24/20 15:21:53




31:2-5]. Plaintiff stated that she just wants her student loan debt to be over. [Id. 31:15]. She

doesn’t see any change on the horizon and doesn’t see what is going to be different in 10 years

that hasn’t been the same for the last 10 years. [Id. 31:15-17].

                                              DISCUSSION

        As noted above, plaintiff seeks to discharge her student loan debt, i.e., the ECMC

Loan, pursuant to § 523(a)(8) on the basis that repayment “will impose an undue hardship”

on her. Plaintiff claims that she has satisfied each prong of the three-prong test established

by the Second Circuit in Brunner to determine the existence of undue hardship and her

student loan debt must, therefore, be discharged.6 The Court disagrees. As set forth below,

the Court concludes that plaintiff has failed to carry her burden of proof to present evidence

in support of her claim that repayment of her student loan debt will impose an undue

hardship on her and to prove that claim by a preponderance of evidence.

        A. The Legal Framework Governing Undue Hardship: The Brunner Test

        “Student loans are presumptively nondischargeable in bankruptcy.” Easterling v.

Collecto, Inc., 692 F.3d 229, 231 (2d Cir. 2012). However, § 523(a)(8), provides for the

discharge of student loan debt if “excepting such debt from discharge . . . would impose an

undue hardship on the debtor and the debtor’s dependents.” 11 U.S.C. § 523(a)(8). “Because

any debtor in bankruptcy usually has significant financial problems, a finding of undue

hardship will not be based simply on the debtor’s difficulty in making payments.” Williams

v. N.Y. State Higher Educ. Servs. Corp. (In re Williams), 296 B.R. 298, 302 (S.D.N.Y. 2003),

aff’d, 84 F. App’x 158 (2d Cir. 2004). “A debtor carries a heavy burden when she seeks to

establish an undue hardship under [S]ection 523(a)(8).” Id. “[Section] 523(a)(8) exhibits a



6 In their joint pretrial memorandum, the parties agreed that plaintiff’s claim that her student loan debt to ECMC
is dischargeable turns on the question of whether repayment of the loan “would impose an undue hardship” on
her, and that the three-prong Brunner test is the applicable standard for determining the existence of undue
hardship. See JPM Part II, ¶ 1.

                                                       14
       Case 8-16-08181-las            Doc 37       Filed 04/24/20        Entered 04/24/20 15:21:53




‘clear congressional intent . . . to make the discharge of student loans more difficult than that

of other nonexcepted debt . . . .’” Traversa v. Educ. Credit Mgmt. Corp. (In re Traversa), 444

F. App’x 472, 474 (2d Cir. 2011) (summary order), cert. denied, 568 U.S. 817 (2012) (quoting

Brunner, 831 F.2d at 396).

         While the term “undue hardship” is not defined in the Bankruptcy Code, the Second

Circuit in Brunner established a three-prong test for determining the existence of “undue

hardship”. Under the Brunner test, to succeed in excepting student loan debt from discharge,

a debtor must show: (1) that the debtor cannot maintain, based on current income and

expenses, a “minimal” standard of living for the debtor and the debtor’s dependents if forced

to repay the loans; (2) that additional circumstances exist indicating that this current state

of affairs is likely to persist for a significant portion of the repayment period; and (3) that the

debtor has made good faith efforts to repay the loans. Brunner, 831 F.2d at 396. A debtor

must prove each prong of the Brunner test by a preponderance of the evidence.7 Traversa,

444 F. App’x at 474 (citing Grogan v. Garner, 498 U.S. 279, 291 (1991)).

          “Courts consider multiple factors when determining whether the three-pronged

Brunner test is satisfied, including the debtor’s gross income, age, health, dependents, and

marital status.” Williams, 296 B.R. at 302. If the debtor fails to satisfy any one of the three

prongs of the Brunner test, “the bankruptcy court’s inquiry must end there, with a finding of

no dischargeability.” Id. (citing Pa. Higher Educ. Assistance Agency v. Faish (In re Faish), 72




7 “The burden of showing something by a preponderance of the evidence . . . simply requires the trier of fact to

believe that the existence of a fact is more probable than its nonexistence . . . .” Metro. Stevedore Co. v. Rambo,
521 U.S. 121, 137, n.9 (1997) (quoting Concrete Pipe and Prods. of Cal., Inc. v Constr. Laborers Pension Trust for
S. Cal., 508 U.S. 602, 622 (1993). “As the finder of fact, the Court is entitled to make credibility findings of the
witnesses and testimony.” Merck Eprova AG v. Gnosis S.P.A., 901 F. Supp. 2d 436, 448 (S.D.N.Y. 2012), aff’d, 760
F.3d 247 (2d Cir. 2014).



                                                        15
      Case 8-16-08181-las       Doc 37    Filed 04/24/20     Entered 04/24/20 15:21:53




F.3d 298, 306 (3d Cir. 1995), cert. denied, 518 U.S. 1009 (1996)). See also Tingling v. U.S.

Dep’t of Educ., 611 B.R. 710, 724 (E.D.N.Y. 2020).

       Although application of the three-prong Brunner test has been called into question as

being overly harsh and not in keeping with what the Second Circuit originally intended, see,

e.g., Rosenberg v. N.Y. State Higher Educ. Servs. Corp. (In re Rosenberg), 610 B.R. 454, 459

(Bankr. S.D.N.Y. 2020), it nevertheless remains binding precedent that this Court must

follow. Because the Court agrees with Chief Judge Morris that the Brunner test should be

applied by the courts “as it was originally intended”, Id.; Clavell v. U.S. Dep’t of Educ. (In re

Clavell), 611 B.R. 504 (Bankr. S.D.N.Y. 2020), the question therefore naturally arises:

whether, it is consistent with Brunner, that a 48-yaer old debtor: (i) who is in good health,

(ii) who has no dependents, (iii) who has a solid education - an undergraduate degree in

Speech and a Law degree, (iv) who is gainfully employed in her own law practice, (v) who has

not presented evidence indicating meager job prospects, (vi) who has not presented concrete

evidence from which the Court can, with any degree of certainty, discern her current financial

condition, (vii) who has not presented clear evidence of any concerted efforts to maximize her

income and minimize her expenses, (viii) who wants to work for just 10 more years (to age

58), (ix) who stopped opening mail regarding her student loan obligation, and (x) who has

plainly stated that she “wants her student loan debt to be over,” has met her burden of

establishing undue hardship so as to receive a discharge of her student loan obligation?

Measured against the standard set forth in Brunner, the answer is no. While there are cases

that warrant the discharge of student loan debt under Brunner “as it was originally

intended”, this is not one of them. The Second Circuit could not have intended that on the

record placed before this Court, plaintiff is entitled to a discharge of her student loan debt




                                               16
      Case 8-16-08181-las      Doc 37     Filed 04/24/20    Entered 04/24/20 15:21:53




based on undue hardship. With this in mind, the Court now turns to a discussion of each

prong of the Brunner test.

              1. Minimal Standard of Living

       Under the first prong of the Brunner test, a debtor must show that he or she cannot,

based on current income and expenses, maintain a “minimal” standard of living if forced to

repay student loan debt. “The first element requires a debtor to show that if the debtor, based

on current finances, is required to make the monthly student loan payment, the debtor’s

standard of living will fall below a minimal level.” Thoms v. Educ. Credit Mgmt. Corp. (In re

Thoms), 257 B.R. 144, 148 (Bank. S.D.N.Y. 2001) (internal quotations and citations omitted).

“To evaluate this element, the [C]ourt must review current income and expenses considering

the particular circumstances of the case.” Id. (citations omitted).

        To meet this standard, a debtor need not “live a life of abject poverty, but it does

require ‘more than a showing of tight finances.’” Johnson v. Sallie Mae Inc. (In re Johnson),

550 B.R. 874, 879 (Bankr. M.D. Ala. 2016) (quoting McLaney v. Ky. Higher Educ. Assistance

Auth. (In re McLaney), 375 B.R. 666, 674 (M.D. Ala. 2007)). See also In re L.K., 351 B.R. 45,

53 (Bankr. E.D.N.Y. 2009); Clavell, 611 B.R. at 516 (“[A] ‘minimal standard of living’ does

not require that the debtor live in poverty.”); Bene v. Educ. Credit Mgmt. Corp. (In re Bene),

474 B.R. 56, 68-69 (Bankr. W.D.N.Y. 2012) (“Clearly the Second Circuit did not equate

‘minimal standard of living’ with ‘poverty.’ The Circuit unequivocally held that committing a

debtor ‘to a life of poverty’ for an extended time into the ‘ten-year loan repayment period’

would constitute a hardship that is ‘undue.’”); Mosley v. General Revenue Corp. (In re

Mosley), 330 B.R. 832, 841 (Bankr. N.D. Ga. 2005) (emphasis in original), aff’d, 494 F.3d 1320

(11th Cir. 2007); Faish, 72 F.3d at 306. Nevertheless, “[a] debtor must demonstrate financial

circumstances that [go] beyond the ‘garden-variety financial hardship’ that most debtors

experience.” Jean-Baptist v. Educ. Credit Mgmt. Corp. (In re Jean-Baptiste), 584 B.R. 574,

                                              17
      Case 8-16-08181-las      Doc 37      Filed 04/24/20   Entered 04/24/20 15:21:53




587 (Bankr. E.D.N.Y. 2018) (quoting Wolph v. U.S. Dept. of Educ. (In re Wolph), 479 B.R.

725, 729 (Bankr. N.D. Ohio 2012)). See also Pincus v. Graduate Loan Ctr. (In re Pincus), 280

B.R. 303, 317 (Bankr. S.D.N.Y. 2002). “While it is not the Court’s role to impose, ad hoc, a

certain standard of living on the debtor, or to author his budget, the Court is required to

‘review the reasonableness of the Debtor’s budget — particularly the allocation of projected

expenses in relation to projected income as it determines his capabilities to pay the instant

obligations without undue hardship.’” Lozada v. Educ. Credit Mgmt. Corp. (In re Lozada),

594 B.R. 212, 222 (Bankr. S.D.N.Y. 2018) (emphasis in original), aff’d, 604 B.R. 427 (S.D.N.Y.

2019) (quoting Pincus, 280 B.R. at 317).

       When applying this prong of the Brunner test, courts focus on a debtor’s household

income and expenses to determine what expenses are necessary for the debtor to meet her

basic needs, such as food, shelter, clothing, transportation and medical treatment for herself

and any dependents before repaying student loan debt. Pincus, 280 B.R. at 318. Additionally,

courts consider whether a debtor has sought to maximize her ability to earn adequate income

to pay for expenses and student loans while minimizing certain discretionary expenses. Id.

(finding the debtor failed to demonstrate an inability to maintain a minimal standard of

living where the debtor lives a comfortable lifestyle that is above the debtor’s means such as

paying for gym membership when a free gym was available at work, eating out and paying

for newspapers, and does not evince efforts to minimize certain discretionary expenses);

Burton v. Educ. Credit Mgmt. Corp. (In re Burton), 339 B.R. 856, 870-71 (Bankr. E.D. Vir.

2006) (finding that courts must look at the debtor's income and expenses to determine what

is the minimally necessary amount to ensure that the debtor's needs, such as food, shelter,

clothing, and medical treatment are met and then look to see whether the debtor has

additional funds to make student loan repayments). A minimally necessary standard of living

means living “within the strictures of a frugal budget in the foreseeable future.” Chance v.

                                              18
      Case 8-16-08181-las       Doc 37    Filed 04/24/20     Entered 04/24/20 15:21:53




United States of America (In re Chance), 600 B.R. 51, 58 (Bankr. S.D. Ind. 2019) (quoting In

re Innes, 283 B.R. 496, 504 (D. Kan. 2002)). Minimum standard of living does not mean

mechanical adherence to the federal poverty guidelines, but the fact that a debtor’s income

falls below the poverty guidelines does provide strong support that the debtor’s standard of

living is minimal. Johnson, 550 B.R. at 880 n.4; Mosley, 330 B.R. at 841.

       Where a debtor is eligible to enroll in an income-based repayment program, the debtor

must demonstrate how she will be unable to make the limited payments required under the

formula and still maintain a minimal standard of living. Chance, 600 B.R. at 58 (noting that

a court can consider whether the debtor is able to make payments under an income-based

repayment plan and still maintain a minimum standard of living); Lewellen v. Access Group,

Inc. (In re Lewellen), Case No. 07-31666 TEC, Adv. Proc. No. 08-3119 TC, 2010 WL 4975903,

at *1 (Bankr. N.D. Cal. Dec. 1, 2010).

       Based on the trial record, the Court cannot find that plaintiff presented evidence that

she cannot, based on her current income and expenses, maintain both a “minimal” standard

of living and repay her student loan debt. A review of plaintiff's Schedule I to her bankruptcy

petition shows gross wage income of $1,205, as opposed to net income from an operating a

business. [Bankr. dkt. no. 1]. Her Schedule J shows $2,220 of expenses, including monies for

rent, utilities, a security alarm and vehicle insurance, leaving a monthly deficit of $1,015.

[Bankr. dkt. no. 1]. However, the income and expenses set forth in plaintiff’s bankruptcy

schedules and her trial testimony do not present a clear picture of plaintiff’s current finances.

       As a self-employed practitioner, plaintiff’s monthly income fluctuates from month to

month and from year to year. According to plaintiff’s Federal income tax returns, plaintiff

generated gross revenues of $8,867 in 2012, $1,075 in 2013, $34,231 in 2014, $29,431 in 2015,

and $14,152 in 2016. She testified that in 2017 her practice grosses about $1,000 to $1,200 a

month, which would equate to $12,000 to $14,000 for 2017. According to plaintiff’s tax

                                               19
       Case 8-16-08181-las     Doc 37     Filed 04/24/20    Entered 04/24/20 15:21:53




returns, much of plaintiff’s expenses are deducted from her gross revenue from operating her

law practice as business expenses as reflected in Schedule C (Profit or Loss From Business)

to her Federal income tax returns because she uses her residence as an office and some of her

expenses are also business-related, such as her telephone landline, internet access, and her

utilities.

        For the 2016 tax year, plaintiff was married but filed her tax returns separately from

her husband. Plaintiff’s Schedule C to her 2016 Federal income tax return shows gross

receipts of $14,152. [Ex. D]. On her tax return, plaintiff took an $8,000 deduction for rent (at

trial, plaintiff testified that although she did not pay rent to her mother, she paid about $700

per month toward payment of the real estate taxes) and a $2,100 deduction for utilities.

Plaintiff also deducted $1,591 for legal and professional services. Additionally, she deducted

$150 for advertising, although she testified that she cannot afford to pay for advertising. She

also deducted $485 for insurance other than health insurance, $500 for office expense, $630

for repairs and maintenance and $375 for taxes and licenses. Her business expenses totaled

$13,831, which result in a net profit of $321 for 2016.

        Whatever expenses plaintiff did not deduct on her Schedule C as a business expense,

plaintiff claimed an employee reimbursement on her 2016 Federal income tax return. The

Employee Business Expenses form attached to the tax return shows a vehicle expense of

$2,700, $40 for parking fees and tolls, $1,680 for travel expense away from home as an

employee, and $1,750 of unreimbursed business expenses. She also included $800 of

unreimbursed meals and entertainment from her business. Plaintiff's unreimbursed

employee business expenses totaling $6,580 was reported in plaintiff's Schedule A (Itemized

Deductions) to her 2016 Federal income tax return and deducted from plaintiff's personal

income taxes. This resulted in plaintiff having no taxable income and, therefore, no taxes

owed, not even self-employment taxes.

                                              20
      Case 8-16-08181-las      Doc 37     Filed 04/24/20    Entered 04/24/20 15:21:53




       For tax year 2015, plaintiff filed a joint tax return with her husband. [Ex. E].

Plaintiff's Schedule C to the 2015 Federal tax return reflects gross receipts of $29,431 for her

legal practice and deductions for advertising, rent, insurance (other than health), taxes and

licenses, utilities and $4,583 in expenses for the security alarm, cellphone expenses,

professional fees and dues for various organizations and CLEs (continuing legal education

classes), computer expenses, and office supplies. Plaintiff did not list unreimbursed business

expenses as an itemized deduction for 2015. Rather, as part of her Schedule C, she included

$1,006 for car expenses, $1,785 in travel expenses, and $123 for deductible meals and

entertainment. Thus, plaintiff deducted certain expenses from her business income because

many of her expenses are paid through her business. This resulted in a net profit of $12,784.

For 2015, plaintiff did not itemize her deductions. Rather, she claimed a standard deduction

for married couples of $12,600. After including the wage income of her husband, plaintiff and

her husband owed $2,413 in Federal income taxes for 2015, of which $1,806 represented

plaintiff’s self-employment taxes.

       For the 2014 tax year, plaintiff filed a joint tax return with her husband. [Ex. F].

Plaintiff’s Schedule C to her 2014 Federal income tax return shows gross receipts of $34,231

and total deductions of $16,540 for property taxes, travel, meals, utilities, advertising,

insurance, supplies, cellphone, on-line expenses, professional groups, registration fees, and

her security alarm. In 2014, plaintiff had a net profit of $17,691 for her business. For 2014,

plaintiff did not itemize her deductions but took a standard deduction for married couples.

With the wage income of her husband, plaintiff and her husband owed $3,939 in Federal

income taxes that year of which $2,500 represented plaintiff’s self-employment taxes.

       For the 2013 tax year, plaintiff’s Schedule C to her 2013 Federal income tax return

shows gross receipts of $1,075 and expenses of $516, leaving a net profit of $559. [Ex. G].

Plaintiff claimed the standard deduction for 2013 as the amount of the deduction exceeded

                                              21
      Case 8-16-08181-las       Doc 37     Filed 04/24/20    Entered 04/24/20 15:21:53




her net profit. After deducting expenses, plaintiff’s tax obligation was self-employment taxes

of $79 for that year.

       For the 2012 tax year, plaintiff’s Schedule C to her 2012 Federal income tax return

shows gross receipts of $8,867 and expenses of $2,973 for her cellphone, on-line expenses,

license fees, professional groups, registration fees, review courses, supplies, meals and

entertainment, and taxes, leaving net profit of $5,894. [Ex. H]. Plaintiff took a standard

deduction for 2012 as the amount of the deduction exceeded her net profit, which resulted in

a tax obligation for self-employment taxes of $724 for that year.

       Similarly, for the 2011 tax year, plaintiff’s Schedule C to her 2011 Federal tax return

shows gross income of $9,568 and expenses of $3,470 representing car expenses, supplies,

office expenses, taxes and licenses, and other expenses, which resulted in a net profit of

$6,188. [Ex. I]. Plaintiff took the standard tax deduction and after deducting her expenses,

plaintiff’s tax obligation for self-employment taxes totaled $760 for that year.

       Although an argument could have been made that plaintiff’s tax returns show she had

little disposable income after payment of her business expenses, some of plaintiff’s personal

expenses have already been deducted from her gross revenues because the expenses also have

a business component to them. However, when these same business expenses such as rent,

security alarm, telephone, cellphone, internet, and cable services are then listed in plaintiff’s

Schedule J to the bankruptcy petition as personal expenses, the Court cannot comfortably

limit its review of plaintiff’s financial condition to just her Schedules I and J. For example, if

plaintiff pays her “rent” through the business, then how can she then say it is a personal

expense under Schedule J that must also be deducted from her gross wages or salary as set

forth in Schedule I (Question 2), which seeks to determine a debtor’s wages or salary actually

paid to her? Even where a debtor receives income from the operation of a business, Schedule

I (Question 10) requires the disclosure of “net income” from such business, which is what the

                                               22
      Case 8-16-08181-las      Doc 37    Filed 04/24/20    Entered 04/24/20 15:21:53




debtor would receive after deducting business-related expenses, and any further deductions

against that “net income” to arrive at the debtor’s disposable income for bankruptcy purposes

should only be the debtor’s personal expenses. To list the same expenses on Schedule J that

in the past were paid and accounted for as business expenses on prior years’ tax returns

distorts plaintiff’s actual disposable income when such expenses appear to be deducted from

plaintiff’s gross wages or salary under Schedule I.

       Providing information as to her current financial situation should not be a difficult

task. It is required by the first prong of the Brunner test as the “minimum necessary” to

establish undue hardship. Brunner, 831 F.2d at 396. It “serve[s] as the starting point . . .

since information regarding the debtor’s financial situation will be concrete and readily

obtainable”. Matter of Robertson, 999 F.2d 1132, 1135 (7th Cir. 1993). Here, plaintiff has not

presented the Court with concrete evidence from which her current financial condition can,

with any degree of certainty, be known. As such, the Court is unable to determine on the

record before it what expenses listed on plaintiff’s bankruptcy Schedule J must be deducted

from her income listed on her bankruptcy Schedule I. How then is the Court to make a finding

as to plaintiff’s disposable income, and whether it allows her to both maintain a minimal

standard of living and repay her student loan debt?

       What is more problematic is how to accurately account for the indeterminate amount

that plaintiff claims she receives throughout the year in the form of cash reimbursements for

expenditures she makes on her parents’ behalf for on-line or credit card purchases. Similarly,

plaintiff testified that when her husband did not have access to the internet, she would make

on-line purchases for him and he would reimburse her in cash or through a PayPal transfer

to her checking account. Plaintiff testified that although some of the cash reimbursements

from her mother and her husband may be deposited into her bank accounts, generally she

would just keep the cash on hand to pay upcoming expenses. Plaintiff testified that she does

                                             23
      Case 8-16-08181-las        Doc 37   Filed 04/24/20     Entered 04/24/20 15:21:53




not keep track of cash she receives from her family, nor did she introduce any documentary

evidence showing the expenditures she made on behalf of her family or when she received a

reimbursement in whole or in part. Plaintiff’s bank statements for the period from 2013

through 2017 show that plaintiff has always maintained a positive bank balance even though

plaintiff stated that she rarely deposited the cash she receives from her family into her bank

accounts as reimbursement for the purchases debited from the accounts. As noted above,

plaintiff’s use of cash reimbursements from her family to defray living expenses demonstrates

that plaintiff had sufficient funds available in her bank accounts not just for her other general

living expenses that were paid directly from her checking account but to make purchases for

her family, such as expenses related to vacations to Disney World and gifts for her relatives,

and discretionary purchases for herself. Such discretionary expenses included an Apple

watch, designer purse and shoes, and numerous purchases in excess of $100 for which

plaintiff had no recollection.

       In short, there is no evidence in the record from which to conclude that plaintiff is

suffering from tight finances, is making sacrifices with respect to discretionary expenses, is

living on any sort of restricted budget, and is actively pursuing legal work or taking other

steps to maximize her income.

       Additionally, because plaintiff is eligible to enter the Ford Program or avail herself of

options under the FFELP in order to achieve greater flexibility in repaying the ECMC Loan,

plaintiff’s payment obligation on the ECMC Loan would be $0 for a period of 25 years based

on her reported AGI of $321, as reported in plaintiff’s 2016 Federal income tax return.

Therefore, it cannot be said that an obligation to pay $0 on the ECMC Loan under the income-

based repayment options would cause plaintiff to fall below a minimum standard of living.

Murrell v. Edsouth (In re Murrell), 605 B.R. 464 (Bankr. N.D. Ohio 2019) (finding that



                                               24
      Case 8-16-08181-las       Doc 37     Filed 04/24/20    Entered 04/24/20 15:21:53




debtor’s household income and capacity to reduce non-essential expenses would enable debtor

to make the payments under an income-based repayment plan).

       Based on the trial record, the Court finds that plaintiff has failed to demonstrate by a

preponderance of the evidence that she would be unable to maintain a minimum standard of

living if required to make payments under the ECMC Loan. Because plaintiff has not met

her burden of proof as to the first prong of the Brunner test, the Court need not address

whether plaintiff has satisfied the remaining two prongs of the Brunner test. However, in

the interest of completeness, the Court will do so. As set forth below, based on the trial record,

the Court finds that plaintiff has similarly failed to meet her burden of proof as to the second

and third prong of the three-part Brunner test to establish that excepting her student loan

debt from discharge will cause her undue hardship.

               2. Additional Circumstances Suggesting a Continuing Inability to Repay

       “The second prong of the Brunner test requires a debtor to show that ‘additional

circumstances exist indicating that [the debtor’s present economic duress] is likely to persist

for a significant portion of the repayment period’ for the student loans, and that inability to

pay is because of factors beyond the debtor’s control.” In re Lozada, 604 B.R. 427, 436

(S.D.N.Y. 2019) (quoting In re Crawley, 460 B.R. 421, 438 (Bankr. E.D. Pa. 2011)). “Under

this factor, debtors must demonstrate ‘unique or exceptional circumstances in their current

situations that would clearly limit their future abilities to earn a living, support themselves,

and repay their loans.’” Id. (citations omitted).

       In evaluating this factor, courts may consider a debtor’s medical condition, disability,

or responsibility for his or her dependents. King v. Vt. Student Assistance Corp. (In re King),

368 B.R. 358, 370 (Bankr. D. Vt. 2007). Courts have also considered a debtor’s “assets, career,

income or potential for increased career and financial opportunities”, Shenk v. U.S. Dept. of


                                               25
      Case 8-16-08181-las      Doc 37     Filed 04/24/20    Entered 04/24/20 15:21:53




Educ. (In re Shenk), 603 B.R. 671, 680 (Bankr. N.D.N.Y. 2019) (internal citations omitted),

and whether a debtor has maximized her income potential, has more lucrative job skills, has

limited working years left, and whether there are factors that would prevent the debtor from

retraining or relocating, Turturo v. Access Group, Inc. (In re Turturo), 522 B.R. 419, 427

(Bankr. N.D.N.Y. 2014) (finding that a 31-year old, consumer bankruptcy attorney had no

impairment to preclude his ability to work and no dependents and, with appropriate

application and study, could expand to more lucrative areas of practice). See also Johnson,

550 B.R. at 880 (finding that the debtor’s ability to repay a student loan is not insurmountable

even though the debtor lacks a college degree and, at 52 years of age, had limited working

years left when the debtor was still in good health).

       Where a debtor claims to suffer from a medical or mental condition, the debtor must

“precisely identify her problems and explain how her condition would impair her ability to

work in the future.” Trudel v. U.S. Dep’t of Educ. (In re Trudel), 514 B.R. 219, 226 (B.A.P.

6th Cir. 2014) (quoting Tirch v. Pa. Higher Educ. Assistance Agency (In re Tirch), 409 F.3d

677, 681 (6th Cir. 2005)). The debtor must demonstrate “a strong nexus between the medical

condition and its adverse effect on the debtor’s terms of employment (specifically, a debtor’s

income)”. Trudel, 514 B.R. at 226 (quoting Morrow v. U.S. Dep’t of Educ. (In re Morrow), 366

B.R. 774, 778 (Bankr. N.D. Ohio 2007)). A debtor’s testimony alone is not sufficient to show

that the debtor has a limited physical capacity and diminished employment prospect. Lozada,

604 B.R. at 436-37. Courts require substantial credible evidence that corroborates a debtor’s

testimony regarding the nexus between a medical or mental condition and the debtor’s

inability to earn enough income to repay the educational loan. Traversa, 444 F. Appx. at 474-

75 (finding debtor failed to prove his alleged medical condition would render him unable to

repay his loans over the repayment period when the documentary evidence contained no

information about his medical condition); Gesinde v. U.S. Dep’t. of Educ. (In re Gesinde),

                                              26
      Case 8-16-08181-las       Doc 37    Filed 04/24/20     Entered 04/24/20 15:21:53




Case No. 18-10320 (SHL), Adv. No. 18-01434 (SHL), 2019 WL 5090080, at *6 (Bankr.

S.D.N.Y. Oct. 10, 2019) (declining to consider debtor’s medical conditions where debtor failed

to provide an assessment from a medical professional).

      Although plaintiff stated that she has “chronic issues” and had knee replacement

surgery, she did not explicitly ask that her “chronic issues” or her knee replacement surgery

be taken into consideration in determining whether her student loan obligation should be

discharged. Further, plaintiff did not testify to, nor did she present any corroborating

evidence of, any continuing, underlying medical condition that she suffers from that would

interfere with her daily activities, including the practice of law. To the contrary, plaintiff

testified that she can shovel snow and, while she said that she cannot earn income by waiting

tables because she would be required to be constantly on her feet, her “chronic issues” do not

preclude her from engaging in other occupations, including her current one as an attorney.

Additionally, the trial record shows that plaintiff is capable of driving, traveling and working,

all without issue due to her unspecified chronic issues.

      Plaintiff states that she was employed by the law firm Fratello & Fox P.C. as a legal

assistant and, upon graduation from law school in 2006, as a lawyer. She worked at the law

firm until the middle of June 2011 and opened her own law practice in October 2011. She

testified that while at the firm, she would be laid off at times, albeit temporarily, when the

firm’s legal work slowed down or the attorney whom she worked for had her daughters handle

nonlegal tasks. This, however, relates only to plaintiff’s past employment history with a

single law firm and is not indicative of what transpired after plaintiff opened her own law

practice. While plaintiff does not foresee how her current financial situation will change in

the next ten years, she has not demonstrated that she cannot earn higher income, or that she

is not capable of generating any more revenue. Plaintiff does not lack usable or marketable

job skills. Plaintiff mainly receives her business by word of mouth. She did not provide any

                                               27
      Case 8-16-08181-las       Doc 37     Filed 04/24/20    Entered 04/24/20 15:21:53




testimony or documentary evidence showing any effort to increase her current business base

or whether she has actively pursued a position with a law firm to obtain a steady income.

Although Plaintiff testified that she cannot afford advertising for her practice, she has taken

a tax deduction for advertising and apparently has the discretionary income to advertise her

business. As a self-employed individual, plaintiff’s own financial future is within her control

in terms of how much business she wishes to actively pursue, how many hours she wishes to

work each week, and how much she decides to charge for her legal services. As plaintiff’s own

tax returns demonstrate, her revenue fluctuates from year to year. The trial record in this

case does not reveal any impediment to plaintiff’s ability to generate more revenue from her

business nor any reason why plaintiff should be discharged of her obligation to repay any

portion of her student loan obligation, even at a reduced monthly payment, should her

earnings increase for a particular year.

       Plaintiff's only other “additional circumstance” focuses on her age and the purported

number of years left in her working life. Plaintiff was 48 years old at the time of trial and she

contends that she intends on working for just 10 more years. While having a goal of retiring

at age 58 is a worthy pursuit, plaintiff has not presented any evidence to demonstrate that

she is incapable of working beyond age 58. Courts have rejected arguments that age alone

satisfies the second prong of the Brunner test. Chance, 600 B.R. at 59 (rejecting age as a

factor where the debtors are in their late fifties); Tuttle v. Educ. Credit Mgmt. Corp. (In re

Tuttle), 600 B.R. 783, 801 (Bankr. E.D. Wis. 2019) (rejecting argument that 46 years of age

is an “exceptional circumstance” equating to unemployability and a persistent inability to

pay). The fact that repayment of plaintiff’s student loan obligation will last into her later

years in life is a by-product of plaintiff’s choice to obtain her law degree in her mid-30’s, and

it is not a unique or exceptional circumstance that is beyond plaintiff’s control. Little v. U.S.

Dep’t. of Educ. (In re Little), 607 B.R. 853, 861 (Bankr. N.D. Tex. 2019). Plaintiff’s argument
                                               28
      Case 8-16-08181-las       Doc 37    Filed 04/24/20     Entered 04/24/20 15:21:53




that she should be freed of her student loan obligation because she has arbitrarily decided to

cease working at age 58 is not sufficient to demonstrate an inability to repay her student loan

obligation over an extended period of time.

        Under the second prong, a debtor must show circumstances that are “strongly

suggestive” of a “continuing inability to repay over an extended period of time.” Brunner, 831

F.2d at 396. Plaintiff has failed to make that showing here. As noted above, plaintiff is 48

years old, in good health, with no dependents, with a solid education, including a law degree,

and she is gainfully employed. While plaintiff argues that she has a continuing inability to

repay her student loan obligation, the evidence at trial suggests otherwise. Accordingly, the

Court finds that plaintiff has not satisfied her burden of proving by a preponderance of the

evidence that she meets the second prong of the Brunner test.

              3. Good Faith

       The third prong of the Brunner test considers whether “the debtor has made good

faith efforts to repay the loans.” Brunner, 831 F.2d at 396. Courts look to factors such as a

debtor’s “efforts to obtain employment, maximize income and minimize expenses, and to

undertake all other reasonable efforts to ensure repayment.” Pobiner v. Educ. Credit Mgmt.

Corp. (In re Pobiner), 309 B.R. 405, 420 (Bankr. E.D.N.Y. 2004) (citation omitted); Pincus,

280 B.R. at 316. Repayment efforts can include (1) actual payments made on the loans and

(2) attempts by the debtor to seek alternative remedies to discharge, such as deferment of

payment. Pincus, 280 B.R. at 316. While courts in the Second Circuit do not have a per se

rule that a debtor’s decision to forego an alternative prepayment plan establishes bad faith,

courts do consider whether a debtor negotiated or enrolled in an alternative repayment plan

as one of the factors for determining good faith efforts. Benjumen v. AES/Charter Bank (In

re Benjumen), 408 B.R. 9, 23-24 (Bankr. E.D.N.Y. 2009). See also Roth v. Educ. Credit. Mgmt.

Corp. (In re Roth), 490 B.R. 908 (B.A.P. 9th Cir. 2013) (court will consider a debtor's effort or
                                               29
      Case 8-16-08181-las      Doc 37     Filed 04/24/20    Entered 04/24/20 15:21:53




lack thereof to negotiate a repayment plan but failure to negotiate or accept an alternative

repayment plan is not dispositive.).

       Aside from the debtor’s repayment history, courts also consider whether the debtor’s

inability to pay was due to circumstances beyond the debtor’s control as opposed to lifestyle

choices. Johnson, 550 B.R. at 881 (finding the absence of good faith where the debtor failed

to explain why she purchased a new car when her old car experienced mechanical issues and

failed to make higher payments on her student loans when she had the financial wherewithal

to increase the amount of her payments). “[T]he debtor may not willfully or negligently cause

his own default, but rather his condition must result from factors beyond his reasonable

control.” Lozada, 604 B.R. at 437 (quoting Pobiner, 309 B.R. at 420). See also Faish, 72 F.3d

at 305; Benjumen, 408 B.R. at 22. “[A] debtor may not avail himself of [ ] § 523(a)(8) if he is

responsible for causing the undue hardship.” Pincus, at 316.

       The only evidence that plaintiff points to regarding her repayment history is her

testimony that she repaid a total of $5,000. However, plaintiff only found a single record for

one payment of $500, and her testimony that she paid a total of $5,000 is based on the interest

deduction she took on her tax returns for student loan repayments. There is no independent

or specific evidence in the record that conclusively shows that plaintiff repaid a total of

$5,000. Additionally, the last time plaintiff recalls making a payment was in 2010 or 2011.

Plaintiff testified that she sought deferments and forbearance on payment of her student loan

obligation from the time after she graduated law school until she was no longer able to put

off repayment of her loans.

       As noted above, there is no evidence in the record that plaintiff tried to maximize her

income and economize in order to make payments on her student loan obligations. The trial

record shows that plaintiff’s legal work comes by referrals, and not by any design of how best

to generate business in her practice area. The trial record also shows that plaintiff's checking

                                              30
      Case 8-16-08181-las      Doc 37     Filed 04/24/20    Entered 04/24/20 15:21:53




account statements reflect various discretionary expenses and purchases in excess of $100

for which plaintiff had no recollection. Plaintiff did not offer any evidence that she has tried

to minimize her expenses, and the record placed before the Court shows that she had income

in excess of expenses that she could have applied toward repayment of her student loan

obligation, at least in part. Additionally, plaintiff chose to attend a conference on

international law in Montreal in order to satisfy continuing legal education requirements.

Although plaintiff testified that she attended the conference because of an interest in

international law, there is no evidence in the trial record that plaintiff has sought to expand

her practice to include international law. No reason was given as to why plaintiff could not

have found an international law conference within the United States or even in nearby New

York City at a lesser cost.

       Good faith can be demonstrated where a debtor directs some of her discretionary

funds, even if a nominal amount, to pay down the student loans. In re Shenk, 603 B.R. at

681. Contrary to plaintiff’s testimony that she would pay her student loans whenever she had

spare cash to do so, the trial record shows that plaintiff used excess funds for own personal

enjoyment or for gifts. The funds plaintiff has on hand in her bank accounts each month is a

product of plaintiff’s own lifestyle choices and not a result of any effort by her to economize.

No evidence was proffered that after accounting for expenses necessary to sustain a minimal

standard of living, which would include expenses for shelter, food, transportation, medical

and dental expenses, and a reasonable amount for recreation and entertainment, plaintiff

sought to limit her discretionary expenses so as to allow for repayment of her student loan

obligations.

       Other than requesting deferments and forbearance arrangements, plaintiff did not

seek to enroll in any alternative repayment programs. While plaintiff is not required to enter

into an income-based repayment program, her basis for declining to pursue such an option,

                                              31
      Case 8-16-08181-las       Doc 37    Filed 04/24/20     Entered 04/24/20 15:21:53




where her future monthly payment under any of the program options would be $0 based upon

her 2016 income, is simply the inconvenience of having to report her income annually for 25

years. Plaintiff’s unwillingness to be inconvenienced by having to report her annual income

for the next 25 years does not provide sufficient justification to discharge her student loan

obligation. The courts have found that a debtor’s refusal to enter into a reduced loan

repayment plan that allows her to remain at her preferred job and maintain her current level

of expenditures merely because a debtor wants to retire by a certain age and obtain a fresh

start at saving for retirement is “simply shorthand for [a debtor’s] lack of interest in repaying

the debt.” Augustin v. U.S. Dep’t of Educ. (In re Augustin), 588 B.R. 141, 153-4 (Bankr. D.

Md. 2018) (quoting Educ. Credit Mgmt. Corp. v. Frushour (In re Frushour), 433 F.3d 393,

403 (4th Cir. 2005)).

       Further, it is difficult to find good faith based on a record which shows that plaintiff

did not even bother to open mail she received regarding her student loan obligations, and

plainly states that she just “wants her student loan debt to be over.”

       Accordingly, based on the record placed before it, the Court concludes that plaintiff

has not established that she made good faith efforts to repay her student loan obligation to

ECMC. As such, plaintiff has not satisfied her burden of proving by a preponderance of the

evidence that she meets the third prong of the Brunner test.

                                      CONCLUSION

       For the foregoing reasons, plaintiff has failed to demonstrate that she is entitled to a

discharge of her student loan debt to ECMC. Accordingly, the Court grants judgment in favor

of ECMC dismissing the complaint as against ECMC. ECMC is directed to settle a judgment

in accordance with this decision, on no less than five business days’ notice to all parties in




                                               32
      Case 8-16-08181-las   Doc 37   Filed 04/24/20   Entered 04/24/20 15:21:53




interest.

       It is so ORDERED.




                                                      ____________________________
 Dated: April 24, 2020                                       Louis A. Scarcella
        Central Islip, New York                       United States Bankruptcy Judge

                                        33
